IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2274 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 79 DB 2016
                                :
           v.                   :            Attorney Registration No. 203367
                                :
JOSHUA LAWRENCE GAYL,           :            (Montgomery County)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 7th day of November, 2018, upon consideration of the Verified

Statement of Resignation, Joshua Lawrence Gayl is disbarred on consent from the Bar

of the Commonwealth of Pennsylvania, retroactive to June 3, 2016. See Pa.R.D.E.

215. Respondent shall comply with the provisions of Pa.R.D.E. 217 and pay costs to

the Disciplinary Board pursuant to Pa.R.D.E. 208(g).